Citation Nr: 0630499	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  02-05 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, secondary to the service connected left ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability, secondary to the service connected left ankle 
disability.

3.  Entitlement to service connection for a right knee 
disability, secondary to the service connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1964 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2001, 
a statement of the case was issued in April 2002, and a 
substantive appeal was received in May 2002.  

The issues on appeal were before the Board in September 2004 
when they were remanded for additional evidentiary 
development.  The issues on appeal were again before the 
Board in March 2006 when they were remanded to cure a 
procedural defect.  


FINDINGS OF FACT

1.  A chronic low back disability was not present during 
active duty or for years thereafter nor is a low back 
disability otherwise related to such service or to the 
veteran's service-connected left ankle disability.  

2.  A left knee disability was not present during active duty 
or for years thereafter nor is a left knee disability 
otherwise related to such service or to the veteran's 
service-connected left ankle disability.  

3.  A right knee disability was not present during active 
duty or for years thereafter nor is a right knee disability 
otherwise related to such service or to the veteran's 
service-connected left ankle disability.  




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service, nor is a low back 
disability proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  A left knee disability was not incurred in or aggravated 
by the veteran's active duty service, nor is a left knee 
disability proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  A right knee disability was not incurred in or aggravated 
by the veteran's active duty service, nor is a right knee 
disability proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in May 2001, 
February 2002, March 2004, and November 2004 VCAA letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the March 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came prior to complete 
notification of the veteran's rights under the VCAA and it 
could be argued that notification was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on these claims has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
types of evidence necessary to establish any disability 
ratings and/or the effective dates.  Despite any inadequate 
notice provided to the appellant with regard to these 
matters, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for a low back disability, a left knee disability 
or a right knee disability, any question as to the 
appropriate disability ratings and/or effective dates with 
regard to those issues are rendered moot.  The appellant's 
status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA records 
have been obtained.  The veteran has been afforded an 
appropriate VA examination.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  In July 2006, the veteran's 
representative indicated that the November 2004 VA 
examination was inadequate, as the examiner indicated that 
service connection for a left knee disability was in effect.  
After reviewing the complete examination report, however, the 
Board finds that the examiner's reference amounts to no more 
than a typographical error.  Review of the complete 
examination report clearly shows that the examiner found no 
relationship between the veteran's nonservice-connected knee 
and back disabilities and his service-connected left ankle 
disability.  Thus, no further action in this regard is 
warranted.  Additionally, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


Service connection criteria

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Analysis

There is no competent evidence of record linking currently 
existing low back or bilateral knee disabilities to the 
veteran's active duty service.  The service medical records 
did not evidence chronic back or knee disabilities.  No 
pertinent abnormalities were noted on the report of the 
separation examination which was conducted in March 1966.  
Clinical evaluation of the spine and lower extremities was 
normal at that time.  Furthermore, on a Report of Medical 
History completed by the veteran in March 1966, he denied 
having or ever having had recurrent back pain or a trick or 
locked knee.  No health care professional has provided an 
opinion indicting that the veteran currently experiences a 
low back or bilateral knee disability which was incurred 
during active duty.  

There is no competent evidence of record documenting the 
presence of arthritis to a compensable degree within one year 
of discharge which would allow for the grant of service 
connection on a presumptive basis.  The first X-ray evidence 
of degenerative joint disease was dated many years after the 
veteran's discharge from active duty.  

There is no competent evidence of record linking currently 
existing low back or knee disabilities to the veteran's 
service connected left ankle disability.  The post service 
medical records demonstrate treatment for a chronic left knee 
problem but were silent as to any low back or right knee 
disorders.  The records do not indicate that the currently 
existing left knee degenerative joint disease was linked to 
the left ankle disability.

The only evidence which indicates that the veteran has a low 
back or knee disorder which was casually linked to the post-
traumatic arthritis of the left ankle is the veteran's own 
allegations.  As a lay person however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of low back and bilateral knee disabilities is 
without probative value. 

There is competent evidence of record indicating that any 
currently existing low back or knee disability was not due to 
the left ankle disability.  A VA examination was conducted in 
November 2004 to determine if the veteran had problems with 
his low back or both knees secondary to a left ankle 
condition.  The examiner reviewed the claims file and also 
performed a physical examination of the veteran.  The veteran 
reported that he did not have any problems with his right 
knee.  X-rays of both knees were completely normal.  An X-ray 
of the lumbar spine showed a small amount of disc narrowing 
and a slight amount of spondylolisthesis.  The impression was 
minimal degenerative joint disease of the bi-partite patellae 
and possible early chondrocalcinosis; osteoporosis and 
osteopenia; and spondylolysis of L5 with Grade I/II 
spondylolisthesis.  The examiner reported that there was 
nothing in the record or physical examination that would 
leave him to believe that the knee and back condition were 
related directly to the service connected left ankle.  The 
Board places great probative weight on this report as it was 
specifically promulgated to determine if there was a link 
between the service connected left ankle disability and the 
claimed low back and bilateral knee conditions.  The examiner 
who conducted the November 2004 VA examination determined 
that there was no such link.  

As there is no competent evidence of record linking a low 
back or bilateral knee disabilities to active duty on a 
direct basis or as secondary to the service connected left 
ankle disability, service connection is not warranted for a 
low back disability, a right knee disability or a left knee 
disability.  After reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for the disabilities currently on appeal.  
It follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b); 
Ortiz, supra.


ORDER

Entitlement to service connection for a low back disability, 
secondary to the service connected left ankle disability, is 
denied.

Entitlement to service connection for a left knee disability, 
secondary to the service connected left ankle disability, is 
denied.

Entitlement to service connection for a right knee 
disability, secondary to the service connected left ankle 
disability, is denied.



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


